HOLT, District Judge.
I think that the bankrupts should be granted their discharge in this case, but on somewhat different grounds from those .stated by the referee in his report. I think that the customers’ stock pledged was not the bankrupts’ property, and that its transfer was not with intent to hinder, delay, and defraud the bankrupts’ creditors, within the meaning of the provision of the bankrupt act relating to the grounds for opposing a bankrupt’s discharge. The stock was the customers’ property. If the bankrupts had what is called a special property in it, in the way of a lien upon it, I -do- not think that that is what is referred to in the bankrupt act as the bankrupt’s propertjc Moreover, if its transfer was with an intent to defraud anybody, it was with an intent to defraud the particular., customer, and not the entire body of creditors. The ground upon which the referee has granted the discharge, that the stock was pledged by employés of the bankrupts, and not by the bankrupts themselves, and that therefore the bankrupts had no intent in the matter, and therefore are not barred from a discharge by such act, seems to me untenable. The employés who pledged this stock were given complete control of the business of borrowing money for the firm on securities. If such employés, having such general authority, had in fact transferred the bankrupts’ property with 'intent to defraud the bankrupts’ creditors, I think that the bankrupts’ discharge would have been barred.
On the grounds stated, the referee’s report is confirmed, and the discharge granted.